DETAILED ACTION
The instant action is in response to application 26 June 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification is objected to for the following informalities:
¶1, requires revision.  Please be advised that AC voltages have 4 components in grids: Frequency, Phase rotation (A-B-C or C-B-A), Phase angle (typically 120 degrees), and voltage magnitude.  This should more clearly state that controlling the MMC voltage magnitude helps control the output frequency.
¶2 “MMC converter are” should be either “MMC converter is” or “MMC converters are”.
¶3, “a power grid frequency of the power system decreases due to a lack of electrical energy due to a fluctuation in active power” appears to mean “grid frequency of the power system decreases due to a lack of electrical energy due and a lack of active power”.  ¶3 should also mention the appropriate term of art “load shedding” somewhere in the second sentence.
¶4, “Therfore , after” should be “After”.
In this particular case, it may increase clarity of the specification to reduce usage of the verb “to be” and its conjugations “am are is was were be being been”.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 3-4 are objected to for the following informalities: Each claim should end with a period.  By placing the period before the equation, technically the equation is not part of the claim.  Please make sure there is only one period at the end of each claim in accordance with MPEP 608.01(m).  Similarly, the same section states that parentheses should only be used for reference characters.  Please remove the parenthesis, since they are defining terms of the equation, not reference characters.
Since claim 3 is objected to, claims 4-11 inherit the objection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Armschat (US 2020/0274361). 
As to claim 1, Armschat discloses A method for controlling output levels of an MMC converter (abstract “MMC converter”), comprising: a detection step of detecting a power grid frequency  of a power grid connected to the MMC converter in real time (Fig. 6, item 605); a comparison step of comparing the detected power grid frequency with a preset reference power grid frequency (Fig. 6, 610 ¶63 “in a second method step 610, the frequency f ascertained in the control device 25 is compared with an already-known target frequency f.sub.soll.”); and an adjustment step of adjusting a number of output levels of the MMC converter to reduce a difference between the detected power grid frequency and the reference power grid frequency when the detected power grid frequency and the reference power grid frequency are different from each other (Fig. 6, item 620 ¶65 “When the ascertained frequency f of the power transmission grid 3 is too high (over frequency) (if, in other words, the ascertained frequency f is higher than the tolerance range defined by the excess tolerance value Tol.sub.2 about the target frequency f.sub.soll, f>(f.sub.soll+Tol.sub.2)), then the method step 620 is carried out. In method step 620, the control device 25 transmits a switching device operation signal 635 to the switching device 21. By means of this switching device operation signal 635, the switching device 21 is (at least periodically) closed. Electrical energy E.sub.2 is thereby transmitted out of the power transmission grid 3 via the switching device 21 to the resistor unit 15 where it is converted into heat. Electrical energy E.sub.2 is, in other words, thus withdrawn from the power transmission grid 3. The frequency of the alternating current transmitted in the power transmission grid 3 thereby falls; the frequency of the power transmission grid 3 becomes lower.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Armschat (US 2020/0274361) in view of Konstantinou et als “Effect of Redundant Sub-module Utilization on Modular Multilevel Converters” (IEEE NPL).
As to claim 1,  Armschat does not explicitly  disclose wherein the adjustment step includes adjusting the number of output levels of the MMC converter calculated by the following equation nlevel=VDC/VSMavg, wherein nlevel is adjusted number of output levels of the MMC converter, VDC is the reated DC voltage of the MMC converter, and VSMavg is the mean voltage of all the submodules of the MMC converter when the detected power grid frequency is equal to the reference power grid frequency.  Though heavily implied by the MMC topology, the equation is never explicitly given.
Konstantinou teaches nlevel=VDC/VSMavg (see equation 1), wherein nlevel is adjusted number of output levels of the MMC converter, VDC is the reated DC voltage of the MMC converter, and VSMavg is the mean voltage (pg. 816 “the sub-module average voltage should be maintated to the value of eq. 1) of all the submodules of the MMC converter when the detected power grid frequency is equal to the reference power grid frequency (this corresponds to steady state).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Armschat to use average balancing as disclosed in Konstantinou to have a stable output voltage magnitude.  
Allowable Subject Matter
Claims 3-11 would be allowable if rewritten to comply with all formal requirements and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 3, the prior art fails to disclose: “wherein the adjustment step includes adjusting the number of output levels of the MMC converter calculated by the following equation, n_level= VDC/ SQRT( K2*V2sm_avg) = Nlevel/SQRT(K2); K2=1-.075*(f0-f)/(Kfmax*f0) Nlevel is the number of output levels of the MMC converter before adjustment, fo is a preset reference power grid frequency of the power grid, f is a power grid frequency detected in the power grid, and Kfmax is a preset control parameter constant” in combination with the additionally claimed features, as are claimed by the Applicant. 
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839